Gould, Associate Justice.
We are of opinion that the action of the commissioner of claims, on December 2, 1857, on the bounty warrant issued March 24, 1854, to E. A. Palmer, as assignee of Philip Turrain, in approving said warrant for the benefit of the original assignor, Philip Turrain, was not conclusive against the rights of said E. A. Palmer nor of those claiming through him, nor against the rights of those claiming by purchase from the original grantee prior to the issuance of such bounty warrant.
The act “ to ascertain the legal claims for money and land against the state,” under which the commissioner of *68claims acted, was designed to regulate the establishment of claims against the state so as to guard against the issuance of patents on fraudulent claims or to fraudulent assignees of honest claims. Laws of 6th Leg., p. 14. The requirement that the commissioner withhold his approval until “the genuineness of the assignment, and the identity and residence of the parties and witnesses thereto, shall be proved by the testimony of at least two credible witnesses, in the manner herein prescribed,” which was in the act of August 1, 1856, in force when this warrant was acted on, was designed to prescribe a rule of evidence for the commissioner; but was not, we think, designed to make the ultimate rights of assignees depend on their ability to produce in the courts that amount of testimony. After the commissioner of claims had withheld his approval of the bounty warrant for the benefit of the assignee (perhaps because of the failure to prove up the assignment by two witnesses), but had approved it for the benefit of Philip Turrain, that warrant ceased to be, of itself, such evidence of the right of the purported assignee as would entitle him to protest in his own name, or to be recognized in the courts or by the government officials as the owner of the warrant. But the act was not designed to create a tribunal for the determination of private rights, or to preclude a party claiming to be the owner of a land certificate which might be located and patented in the name of the original grantee, from resorting to the courts to establish his rights, because the commissioner of claims had, for any reason, failed or refused to recognize them. If the party lost the advantage given him by the issuance of the warrant to him as assignee, he still retained such rights as he could legally establish.
In argument it is claimed that the rights of those claiming under E. A. Palmer have, under later acts' amending that of August 1, 1856, been lost by delay. It appears, however, that the court held the action of the commis*69sioner of claims to be conclusive, and based its judgment on that ground. In this state of the record we deem it unnecessary to pass upon any other question.
The judgment is reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered April 12, 1881.]